Walker, J. This was an action originally brought before one Putnam, a justice of the peace of LaSalle county, on a judgment previously recovered before one Duncan, also a justice of the peace, of the same county. On the trial, the justice rendered judgment against appellants and they removed the cause to LaSalle Circuit Court by appeal; which was afterwards sent to the Peoria Circuit by a change of venue. While the appeal was- pending in the LaSalle Circuit Court, a writ of certiorari was awarded on the petition of appellants to Duncan, to send up a transcript of the proceedings and judgment before him, and upon which this suit had been instituted. The return was made to the writ, and the proceeding on the writ of certiorari likewise went by change of venue, to the Peoria Circuit Court, and was on the motion of appellee dismissed by that court. And afterwards this cause was tried by the court, by consent of the parties without the intervention of a jury, and resulted in a judgment in favor of the appellee, for $93.09; to reverse which, appellants bring the cause to this court. The proceeding by writ of certiorari, was separate arid distinct from the appeal, in this case. When the court dismissed it, the appellants, if disatisfied with that judgment, should have prosecuted an appeal or writ of error to this court, if they desired to have that judgment reviewed. On the trial of this cause, we have no power to determine, whether the judgment in that cause was erroneous or not. The record in that case is not now before us for trial, it is only properly before us as evidence in this case, and it is collateral to this proceeding. The appellee on the trial of this cause in the court below, introduced in evidence, the transcript of the judgment recovered by appellee against appellant in the case before Duncan, and the petition, writ and transcript, returned by him in that proceeding. That transcript showed, that there had been a sufficient service of process upon the appellants, to give the justice juris- " diction over the person, and there can be no question, that the justice of the peace had jurisdiction to try a cause and render judgment, on a recovery in another justice’s court. Upon such a judgment debt may be maintained, and being less than one hundred dollars, he had jurisdiction of the amount. That transcript showed a recovery of a judgment which appeared to be in full force, and unless it appeared on its face to be void, for want of jurisdiction, either of the person or subject matter, the court could not disregard it, nor could it be attacked in such a collateral proceeding, to show that it was erroneous. That could only be done by a direct proceeding. The evidence we think justified the finding of the court below. It is also urged that the Circuit Court erred in rendering judgment for a gross sum, it being an action of debt. While it is clearly necessary in all actions of debt originating in the Circuit Court, that the debt and damages should be separately found, and that the judgment should specify each separately, and while it is error to render a judgment in such a cause for the gross amount of debt and damages, still in actions originating before justices of the peace, and tried in the Circuit Court on appeal, the same strictness is not required. And a judgment in such a case, for the gross amount of debt and damages, will not for that reason, be reversed. Horton v. Critchfield, 18 Ill. R. 135 ; Pendegrast v. City of Peru, 20 Ill. R. 52. We perceive no error in this record requiring its reversal, and it must be affirmed. Judgment affirmed.